Citation Nr: 1046976	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the rating for the Veteran's hypertension was 
properly reduced from 20 percent to 10 percent disabling.

2.  Entitlement to an increased rating in excess of 20 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that reduced the evaluation of the Veteran's 
hypertension from 20 percent to 10 percent disabling, effective 
May 24, 2005.

The Veteran's claim for an evaluation in excess of 20 percent for 
his hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 decision, the Board increased the rating for 
the Veteran's hypertension from 10 to 20 percent.  

2.  In a June 2000 rating decision that implemented the Board's 
June 2000 decision, the RO assigned an effective date of June 18, 
1996, for the 20 percent rating for the Veteran's hypertension, 
based on the findings contained in an April 1999 VA examination 
report.

3.  In a February 2006 rating decision, the RO reduced the 
evaluation of the Veteran's hypertension to 10 percent, effective 
May 24, 2005, based on the findings contained in a May 2005 VA 
examination report.

4.  In the February 2006 rating decision, the RO did not consider 
the pertinent regulations governing the reduction of the 
evaluation of a service-connected disability that had been in 
effect for at least five years.


CONCLUSIONS OF LAW

The RO's February 2006 reduction of the evaluation of the 
Veteran's hypertension from 20 percent to 10 percent, without 
compliance with the requirements set forth in 38 C.F.R. § 3.344 
(2006), renders the reduction void ab initio.  

2.  Restoration of the 20 percent rating assigned for the 
service-connected hypertension, effective May 24, 2005, is 
warranted.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.344(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores the 20 percent rating for 
the Veteran's hypertension, effective the date of the reduction.  
Because this represents a complete grant, a discussion of VA's 
duties to notify and assist is not necessary.


In its June 1983 decision and subsequent rating actions during 
the course of the appeal, the RO framed the issue as involving 
the evaluation of the veteran's low back disability rather than 
whether a reduction was warranted.  In this regard, the Board 
notes that the Court has consistently declared that it erroneous 
for VA to fail to characterize a claim contesting a reduction in 
a rating as such.  See Snyder v. Gober, 14 Vet. App. 154 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  That alone, 
however, is not dispositive; rather the Court looks beyond VA's 
framing of the issue to determine whether the decision considered 
the relevant evidence as well as the pertinent laws and 
regulations governing reductions.  See Johnson v. West, 11 Vet. 
App. 240, 241-42 (1998).

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of VA.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  
In reducing the evaluation of the veteran's low back disability 
to 20 percent, the RO neither cited to nor discussed 38 C.F.R. 
§ 3.344, the pertinent regulation in effect at that time 
governing the reduction of the evaluation of a disability that 
was in effect for five or more years. 

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Court held that 38 C.F.R. 
§ 3.344(a) contains four distinct criteria, each of which must be 
satisfied, before the reduction of an evaluation that has been in 
effect for at least five years can be effectuated.  In that case, 
the Court explained why none of the four criteria identified in 
the regulation were complied with.  In doing so, the Court termed 
"cursory" VA's conclusion that the examination upon which the 
reduction was predicated was "full and complete."  The Court 
held that the reduction was void ab initio, reversed the Board's 
decision, and remanded the matter for the reinstatement of the 
prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. 
App. 320 (1995), the Court noted that, in affirming the RO's 
action in reducing a rating that had been effective for more than 
five years, the Board failed to discuss the applicability of 
38 C.F.R. § 3.344(a) or (b).  In addition, the Court concluded 
that the criteria were not satisfied.  The Court held, "Where, 
as here, the Court finds that VA has reduced a veteran's rating 
without observing applicable laws and regulation, such a rating 
is void ab initio and the Court will set it aside as not in 
accordance with the law."  Id. at 325.  Thereafter, in Hayes v. 
Brown, 9 Vet. App. 67 (1996), the Court indicated that, although 
the Board "recognized that a more thorough examination was 
required under 38 C.F.R. § 3.344(a)," in its decision, the Board 
"simply omitted" that requirement of the regulation.  Citing 
Kitchens, the Court reversed the Board's decision and ordered 
that the rating be reinstated because the reduction was 
accomplished without compliance with the applicable laws and 
regulations.  Id. at 73.  More recently, in Greyzck v. West, 12 
Vet. App. 288 (1999), the Court observed that the regulatory 
language in 38 C.F.R. § 3.344(a) had not changed since its 
adoption in February 1961 and, citing Brown and Kitchens, 
declared that it had consistently held that where VA reduces a 
disability rating without complying with applicable VA 
regulations, the reduction is void ab initio.  Id. at 292. 

Here, the disability rating was in effect for five years or more, 
the provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence discloses 
that there has been sustained material improvement in the 
condition and it is reasonably certain that the improvement will 
be maintained under the ordinary conditions of life.  The record 
of examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to reduce 
the evaluations are full and complete, including all special 
examinations indicated as a result of general examination, and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued will 
not be used as a basis of reduction.  Furthermore, ratings on 
account of diseases subject to temporary or episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown, 5 Vet. App. at 
420-22.

In the absence of evidence of sustained, material improvement, 
the rating for the veteran's low back disability cannot be 
reduced.  38 C.F.R. § 3.344(a).  Accordingly, the February 2006 
reduction cannot be sustained and the 20 percent evaluation for 
the Veteran's hypertension must be restored.

In reaching this conclusion, the Board acknowledges that where 
the evaluation of a disability is reduced, but the amount of 
compensation is not reduced, section 3.105(e) does not apply.  
See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) 
(holding that VA was not obligated to provide a Veteran with 
sixty days notice before making a disability ratings decision 
effective if the decision did not reduce the overall compensation 
paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) 
(where the evaluation of a specific disability is reduced, but 
the amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) does not apply). Here, however, 
the RO also failed to comply with the substantive provisions of 
38 C.F.R. § 3.344 for a disability rating in effect for more than 
five years.  Thus, the Board reiterates that the reduction is 
void ab initio.  Kitchens; Brown.


ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


